>Dfv Af0L PD-1562-15

Ma^E(/jMiE^it.
^M^ol^m^             £^W*^gg
                               COURT OF CRIMINAL APPFAIS

                                   -OECUL2401I
              jhyi 10 oMiMA^   Abel^costa,CS@rk
%3L    omn.




                                                  A*£
                                                    *c



-d




 Jt
                              ^L^aI-aJL     FILED
                                   EQBRTOF.CRIMINAL APPEALS
                                            —' Q^ r~



                                        Abel Acosta, Clerk